Citation Nr: 0711230	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  02-19 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus.

2.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder.

3.  Entitlement to an initial disability rating in excess of 
30 percent for watery stools associated with Type II diabetes 
mellitus.

4.  Entitlement to an initial disability rating in excess of 
10 percent, from May 8, 2001 to November 2, 2004, for 
coronary artery disease, status post acute myocardial infarct 
associated with Type II diabetes mellitus.

5.  Entitlement to an initial disability rating in excess of 
30 percent, since November 3, 2004, for coronary artery 
disease, status post acute myocardial infarct associated with 
Type II diabetes mellitus.

6.  Entitlement to an increased disability rating for 
diabetic retinopathy of both eyes, hypertensive retinopathy 
of both eyes, and hemiretinal vein occlusion of the left eye, 
currently evaluated as 10 percent disabling.

7.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
August 1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska

The issues of entitlement to a higher rating for coronary 
artery disease, status post acute myocardial infarct 
associated with Type II diabetes mellitus, and for a total 
disability rating based on individual unemployability (TDIU) 
are addressed in the Remand portion of the decision below and 
are remanded to the RO via the Appeals Management Center in 
Washington, DC.




FINDINGS OF FACT

1.  Since the initial grant of service connection, the 
veteran's diabetes mellitus, type II, has required insulin 
and restricted diet, without any regulation of activities.

2.  Prior to January 2, 2004, the veteran's post-traumatic 
stress disorder (PTSD) was manifested by symptoms producing 
no more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
various symptoms.

3.  Since January 2, 2004, the veteran's PTSD has been 
manifested by symptoms productive of occupational and social 
impairment with reduced reliability and productivity due to 
various symptoms.  

4.  Since the initial grant of service connection, the 
veteran's watery stools associated with Type II diabetes 
mellitus has been no more than severe in degree, with 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.

5.  The veteran's diabetic retinopathy of both eyes, 
hypertensive retinopathy of both eyes, and hemiretinal vein 
occlusion of the left eye, has been manifested by visual 
acuity of 20/25 and a normal field of vision in both eyes. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for diabetes mellitus, type II, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2006).

2.  Prior to January 2, 2004, the criteria an initial rating 
in excess of 30 percent for PTSD have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).

3.  Since January 2, 2004, the criteria for a 50 percent 
disability rating, but no more, for PTSD have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).

4.  The criteria for an initial rating in excess of 30 
percent for watery stools associated with diabetes mellitus, 
type II, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Codes 7399-7319 (2006).

5.  The criteria for an increased disability rating for 
diabetic retinopathy of both eyes, hypertensive retinopathy 
of both eyes, and hemiretinal vein occlusion of the left eye, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.75-4.84a, Diagnostic Codes 6099-6006 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO's letters, 
dated in February 2002, August 2002, March 2004, March 2005 
and April 2006, were issued prior to the initial 
adjudications of the claims herein and advised the veteran of 
the notice requirements.  See Id.; Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a VCAA defect may be 
cured by issuance of a fully compliant notification followed 
by a re-adjudication of the claim).  .  Thus, the Board finds 
that the content requirements of the notice VA is to provide 
have been met.   

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been 


provided to the appellant prior the initial adjudications 
herein, the appellant has not been prejudiced thereby.  The 
content of the notice subsequently provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify, and 
the appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims, to 
respond to VA notices, and otherwise afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records, service personnel records, VA medical treatment 
records, and identified pertinent private medical records 
have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Moreover, the veteran has received VA examinations for each 
of the issues addressed in this decision.  There is no 
indication in the record that additional evidence relevant to 
any of the issues decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman, 19 Vet. App. 473.  

Claims for Increased Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  See 38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate 


evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  Where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous. . . ."  See 
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id. 

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2006).  

A.  Diabetes Mellitus

In this case, the veteran is seeking a higher initial 
disability evaluation for his service-connected diabetes 
mellitus, type II.  The RO has rated this condition  
20 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 7913, effective from May 2001.

Under Diagnostic Code 7913, diabetes mellitus requiring 
insulin and restricted diet, or oral hypoglycemic agent and 
restricted diet, warrants a 20 percent disability rating.  
Diabetes mellitus is rated 40 percent when requiring insulin, 
restricted diet, and regulation of activities.  A note to 
Diagnostic Code 7913 provides that 


compensable complications of diabetes are to be evaluated 
separately unless they are part of the criteria used to 
support a total evaluation.  Noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The Board notes that during the course of this appeal, 
service connection was granted for the following conditions 
found to be associated with his diabetes mellitus, type II: 
watery stools; hypertension; coronary artery disease, status 
post acute myocardial infarction: and diabetic retinopathy of 
both eyes, hypertensive retinopathy of both eyes, and 
hemiretinal vein occlusion of the left eye.

The Board has reviewed the evidence of record and finds that 
the current evaluation of 20 percent under Diagnostic Code 
7913 accurately reflects the extent of the veteran's 
disability since the initial grant of service connection, and 
that a higher rating is not warranted.  In order to be 
entitled to the next higher evaluation of 40 percent under 
Diagnostic Code 7913, the evidence must show that the 
veteran's diabetes mellitus requires insulin, a restricted 
diet, and regulation of activity.  A review of the veteran's 
treatment records revealed that he was diagnosed with 
diabetes mellitus, type II, in approximately 1992.  A VA 
treatment report, dated in June 2001, noted the veteran's 
history of diabetes mellitus for the past fifteen years.  
Subsequent treatment reports show that this condition is 
being treated with insulin and a restricted diet.  The 
medical evidence of record does not show that the veteran has 
been instructed by a physician to regulate or restrict his 
physical activities due to problems controlling his blood 
sugar.  

A VA examination for diabetes mellitus, performed in 
September 2002, diagnosed diabetes mellitus, type II, insulin 
dependent, with secondary coronary artery disease and 
hypertension.  The examination report noted the veteran's 
statements that his diabetes mellitus had not restricted his 
activities.  A treatment report, dated in January 2003 noted 
that the veteran had received an exercise plan.  

A private treatment report, dated in November 2003, was 
received from J. Gacke, M.D.  Dr. Gacke reported that he had 
treated the veteran since 1983, and that 


diabetes mellitus was diagnosed in February 1992.  Dr. Gacke 
reported that the veteran is now treating this condition with 
insulin.  The report also stated, "[a]s in the past, the 
patient needs to stay with his exercises.  We encourage a 
mile walk at least once a day along with stretching type of 
exercises."

A VA treatment report, dated in March 2005, noted that the 
veteran's triglycerides were up, and that the importance of 
exercise was pointed out to him.  

A VA general medical examination, conducted in April 2005, 
noted the veteran's history of treatment for diabetes 
mellitus.  The veteran reported at the examination that this 
condition does not adversely affect his daily activities.  A 
VA treatment report, dated in May 2005, noted that the 
veteran was encouraged to stay active.

Based upon a review of the record, the Board finds that the 
veteran does not have any restrictions of his activities 
related to his diabetes mellitus, type II.  Thus, the 
criteria for a 40 percent rating are not met.  

The Board acknowledges that the veteran's overall physical 
condition may prevent him from doing certain activities.  
However, the record does not show any physician imposed 
restrictions on the veteran's activities specifically due to 
his diabetes mellitus.    

The presently assigned 20 percent evaluation for diabetes 
mellitus under Diagnostic Code 7913 accurately depicts the 
severity of the condition for the entirety of the rating 
period on appeal, and there is no basis for higher staged 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As 
the preponderance of the evidence is against the claim for a 
higher rating for diabetes, the benefit of the doubt rule is 
not applicable, and the claim must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  PTSD

In August 2004, the RO issued a rating decision which granted 
service connection for PTSD, and assigned thereto an initial 
disability rating of 30 percent, effective from February 14, 
1997.  A 30 percent evaluation for PTSD is assigned where 
there is disability productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events).  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

Assignment of a 50 percent evaluation is warranted for PTSD 
where there is objective evidence demonstrating occupational 
and social impairment with reduced reliability and 
productivity due to flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory, such as 
retention of only highly learned material, forgetting to 
complete tasks; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id. 

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal 
ideation; obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id. 

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to gross impairment 
in thought processes or communication; 


persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living, including maintenance of 
minimal personal hygiene; and disorientation to time and 
place, memory loss for names of close relatives, own 
occupation, or own name.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002)

After reviewing the evidence of record, manifestations of the 
veteran's PTSD, prior to January 2, 2004, is appropriately 
rated as 30 percent disabling.  However, since January 2, 
2004, the Board finds that manifestations of the veteran's 
PTSD warrant a disability rating of 50 percent.  

i.	Prior to January 2, 2004

In April 1997, a VA examination noted the veteran's military 
and civilian history.  The veteran reported current 
complaints of disturbed sleeping patterns and emotional 
instability.  He reported that he was afraid of dying, and 
often times would not sleep.  He indicated that he was having 
occasional nightmares, and that this did not really affect 
his day to day activities.  The report noted that he was 
employed at a tire shop, and had been so since 1983.  Mental 
status examination revealed the veteran to be fairly 
developed, nourished and not in acute distress.  He was 
appropriately dressed and groom, without any abnormal 
movements or mannerisms.  His affect and mood were 
appropriate, and he responded cooperatively to all questions 
asked of him.  There was no indication of any wide mood 
swings, or abnormal thought processes as he continued to have 
a logical stream of thinking and reasoning.  He was fully 
oriented and exhibited adequate attention and concentration.  
His intelligence appeared average, and his insight and 
judgment were quite intact.  The report concluded with a 
diagnosis of PTSD, mild, with episodic depression.  The 
report also noted a global assessment of functioning 


(GAF) score ranging from 70 to 80.  The VA examiner further 
commented that the nature and extent of this condition was 
very mild and uncompromising to the veteran's current 
lifestyle.  

A treatment report, dated in June 1998, was received from the 
Vet Center.  The report noted that the veteran was first seen 
in August 1997.  The report noted the veteran's military 
history, including a detailed account of his inservice 
stressors.  It noted that he reported symptoms of PTSD which 
were worse in the past than at present.  However, the veteran 
indicated that his concentration was getting worse.  The 
report noted that the veteran's answers on the Mississippi 
Scale test were within the range showing PTSD.  It noted that 
he tried to avoid anything that reminded him of his military 
service.  He was rarely able to get emotionally close to 
others, and rarely enjoys the company of others.  As a result 
of increased arousal, the report noted that the veteran was 
very likely to become violent if pushed to far.  The report 
also noted that the veteran had trouble concentrating, and 
that he was easily agitated.  

Prior to November 2, 2004, the medical evidence in this case 
does not substantiate a rating in excess of 30 percent for 
PTSD.  For example, there is no medical evidence of flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory, such as retention of only highly learned 
material, forgetting to complete tasks; impaired judgment; 
impaired abstract thinking.  Although the veteran may have 
exhibited some difficulty in establishing and maintaining 
effective work and social relationships, the record at this 
time indicated that he had been working at the same location 
for many years.  Moreover, the 30 percent disability rating 
does account for occupational and social impairment. 

As noted above, the VA examination report noted a GAF score 
ranging for 70 to 80.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV).  A 61-70 GAF score 


indicates the examiner's assessment of some mild symptoms 
such as, depressed mood and mild insomnia, or some difficulty 
in social, occupational, or school functioning such as, 
occasional truancy or theft within the household, but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  GAF scores ranging between 71 
and 80 reflect that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
such as, difficulty concentrating after family argument, and 
result in no more than slight impairment in social, 
occupational, or school functioning such as, temporarily 
falling behind in schoolwork.  Id. 

However, an examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered but is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126(a); VAOPGCPREC 10-95, 60 Fed. Reg. 
43186 (1995).  The GAF score assigned in April 1997 has been 
considered, and when viewed together with the remaining 
evidence of record, does not support a rating in excess of 30 
percent.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for an initial rating in excess of 30 percent for PTSD, 
prior to January 2, 2004, is not warranted.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ii.  Since January 2, 2004

A VA treatment report, dated January 2, 2004, noted that the 
veteran was being seen for his initial mental health clinic 
visit.  The report noted that the veteran had been brought in 
by another veteran, who felt he needed help.  The veteran 
reported that he had few friends and was emotionally 
isolated.  He reported having nightmares, admitted to 
suicidal ideation, and poor sleep and concentration.  It was 
noted that the veteran was hypervigilant and exhibited a high 
startle response.  His 


Mississippi Scale test was positive for PTSD, although on the 
low end.  The report noted a diagnosis of rule out PTSD, and 
listed a GAF score of 50.  The veteran subsequently started 
to receive treatment for PTSD.

In May 2004, at a VA examination the veteran reported that 
his current complaints were very poor sleep, with both 
initial and middle insomnia.  He reported occasional 
nightmares and occasional autonomic arousal with dreams, and 
frequent night sweats.  The veteran described himself as 
highly isolative and a loner.  He reported no current 
suicidal ideation, and had not had any for some time.  
Socially, the veteran reported that he only had one close 
friend, who he liked to ride motorcycles with.  He indicated 
that he worked at a tire company, and had worked there for a 
number of years.  He reported that he lived with his son.  
Mental status examination revealed the veteran to be pleasant 
and cooperative, though only a fair historian for dates.  He 
was fairly un-insightful and euthymic in describing his 
emotions.  His speech was clear, spontaneous, and goal 
directed, and his responses were elaborate.  There was no 
loosening of association or flight of ideas.  There was no 
suicidal or homicidal ideations, and his thought content was 
void of any delusions or paranoia.  There were no perceptual 
distortions.  The veteran reported that he was most concerned 
with his poor sleep and the decline in memory skills.  
Cognitively, he was alert and oriented in all dimensions.  
His long-term memory was fair, and his intermediate and 
short-term memory was intact.  His judgment and insight were 
good, except that he minimalized or lacked understanding of 
the emotional effects of his military experience and his 
current stressors.  The report concluded with a diagnosis of 
PTSD, and listed a GAF score of 61.  The VA examiner noted 
that it was at least as likely as not that the veteran's 
ongoing restricted affect, sleep difficulties, memory 
impairment, and social impairment were related to his 
experiences in the military.  The examiner also noted that 
the veteran has coped "pretty well" and had learned skills 
and utilization of resources that have helped him manage 
symptoms.  

In April 2005, a VA examination noted that the veteran's main 
issues appeared to be his nonservice-connected back problem 
and the pain associated with that condition.  The VA examiner 
noted that this seemed to be at the forefront of his 


mental health problem.  The VA examiner noted that there was 
no remission of the PTSD symptoms, and that the veteran 
remained essentially the same since his last VA examination.  
Regarding the veteran's social functioning, the report noted 
that he had two friends, one of which he saw on weekends, and 
the other which he saw about every other day.  The report 
noted that the veteran had recently joined the American 
Legion.  Social functioning was noted as mildly impaired by 
PTSD, and moderately impaired by the pain disorder with 
psychological factors.  With regard to his activities of 
daily living, the VA examiner concluded there were moderate 
to severe impairments in the activities of daily living 
related to the veteran's pain disorder with psychological 
factors, not related to his military service.  However, the 
activities of daily living were only mildly affected by PTSD.  
Mental status examination revealed no aberrant or bizarre 
behaviors, but the veteran appeared to be mildly psychomotor 
retarded.  Eye contact was good, and he appeared to be a 
valid and reliable historian.  His speech had a depressive 
tone, and his thought process was goal directed, without 
associational disturbance.  The veteran denied any auditory 
and visual hallucinations or delusions.  Affect was 
moderately restricted, and his mood was anxious and 
depressed.  The veteran was oriented, and his sensorium was 
clear.  The report concluded with diagnoses of PTSD, major 
depressive disorder, moderate; and pain disorder with 
psychological factors.  A GAF score of 60 was assigned for 
PTSD and major depression, which is indicative of moderate 
symptoms.  See DSM-IV.  A GAF score of 50 was assigned for 
the pain disorder with psychological factors of 50, which the 
examiner noted was indicative of serious symptoms.  See DSM-
IV.  The VA examiner diagnosed pain disorder with 
psychological factors.  The VA examiner further opined that 
this condition is not related to the veteran's military 
service.  With regards to his maintaining gainful employment, 
the VA examiner opined that the veteran's PTSD and major 
depression would create difficulty in establishing and 
maintaining effective work and social relationships, 
particularly because of his stamina and low motivation.  The 
VA examiner there was impairment in the veteran's short term 
memory and that he had difficulty understanding complex 
commands.

Treatment reports dated from January 2004 though July 2006, 
revealed ongoing treatment for PTSD.  A review of these 
records revealed GAF scores ranging 


primarily in the 50s.  A treatment report, dated in November 
2004, noted the veteran's report of having quit his 
employment.  The veteran noted that he could no longer repair 
truck tires due to pain in his back and because his attitude 
was bad.  The veteran indicated that he decided to quit based 
upon friends who came to the store asking him why he took so 
much abuse.  Mental status examination revealed the veteran's 
grooming and hygiene to be good.  His motor behavior was 
restless, and attitude cooperative.  His mood was neutral, 
and affect was appropriate and variable.  His speech was 
relevant and spontaneous.  Thought content was relevant, and 
insight was adequate.  The report concluded with a diagnosis 
of PTSD, and assigned a GAF score of 52.  

A treatment report, dated in May 2006, the veteran reported 
of doing pretty well.  The report noted that he had an 
occasional nightmare, but that otherwise things had been 
pretty stable.  The report noted that he did not take any 
psychiatric medications.  The veteran reported that he was 
planting a vegetable garden and trying to do more things 
outside.  He denied any problems with his mood, sleeping, 
appetite or energy level.  Mental status examination revealed 
him to be alert and oriented, with good eye contact.  He had 
no psychomotor abnormalities, and no rigidity or tremors.  
His speech was normal and mood euthymic.  There was no formal 
thought disorder, no suicidal or homicidal ideation, no 
psychosis, and insight and judgment were fair.  He had no 
problem with memory or concentration.  The report concluded 
with an assessment of PTSD, and assigned a GAF score of 55.  

In July 2006, a statement from the veteran's representative 
noted problems with the veteran's memory and difficulty 
understanding complex commands.  He indicated that the 
veteran had lost the motivation and mood to do many of the 
activities he once enjoyed.  The veteran's representative 
reported that the veteran had only one person that he 
considered a friend, and that he completely avoided any 
activities that involved groups of people.  It also noted 
that the veteran quit working due to his service-connected 
disabilities.  

Given the foregoing medical findings, as well as the 
complaints of increasing detachment from others, the Board 
concludes that the evidence more nearly reflects 


the criteria for a 50 percent evaluation for PTSD since 
January 2, 2004, as manifestations of PTSD produce 
occupational and social impairment, with reduced reliability 
and productivity.  38 C.F.R. § 4.7 (2006).

Although difficulty in adapting to stressful situations has 
been shown, the veteran's disability does not more nearly 
approximate a 70 percent rating as suicidal ideation, 
obsessional rituals that interfere with routine activities, 
illogical speech, near continuous panic, impaired impulse 
control, neglect of personal hygiene or similar symptoms are 
not shown that represent occupational and social impairment 
with deficiencies in most areas, a higher 70 percent rating 
is not warranted.  Id. 

C.  Watery Stools Associated with Diabetes Mellitus, Type II

A RO decision dated in August 2004, granted service 
connection for watery stools associated with diabetes 
mellitus, type II, and assigned thereto an initial disability 
rating of 30 percent, effective from November 2003, pursuant 
to 38 C.F.R. § 4.114.  Diagnostic Codes 7399-7319.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  38 C.F.R. 
§ 4.27 (2006).  When an unlisted disease, injury, or residual 
condition is encountered, requiring rating by analogy, the 
diagnostic code number is "built up" with the first two 
digits being selected from that part of the schedule most 
closely identifying the part, and the last two digits being 
"99" for an unlisted condition.  Id.

Pursuant to Diagnostic Code 7319, irritable colon syndrome 
(spastic colitis, mucous colitis, etc.) may be assigned a 
maximum rating of 30 percent, when the condition is severe, 
with diarrhea, or alternating diarrhea and constipation, with 
more or less constant abdominal distress.  38 C.F.R. § 4.114, 
Diagnostic Code 7319.

In May 2004, a VA examination of the intestines noted the 
veteran's complaints of watery stools.  The report noted that 
the veteran was a participant in a therapeutic trial, which 
included taking Metformin, 1000 milligrams, twice daily.  The 
veteran indicated that his watery stools began when he 
started this medication.  He denied 


any nausea, vomiting, or constipation, but did report 
flatulence.  He did not require any undergarments underneath 
his underwear, and denied any fecal or urinary incontinence.  
He also denied any cramping.  He reported having fecal urge 
to defecate multiple and numerous times during the day.  He 
reported that he was unable to tell if it was simple 
flatulence or if there was actual stool in his rectal vault, 
which resulted in soiling episodes.  He reported that he 
currently had five watery stools per day, and almost without 
fail would be awakened from sleep to have a watery stool at 
some point during the night.  The report concluded with a 
diagnosis of water stools, secondary to increased dose of 
Metformin.  

In April 2005, a VA physical examination noted the veteran 
had a reduction in his Metformin dosing, which had greatly 
improved his watery stools.  The veteran reported that his 
stools were down to two or three per day at the maximum.  He 
denied any bleeding or abdominal pain or discomfort with it.  
The veteran also reported that he was no longer employed, and 
that this condition did not adversely affected his daily 
activities.  The report concluded, in part, with a diagnosis 
of watery stools, secondary to Metformin, improved.  

As noted, the maximum rating under Diagnostic Code 7319 is 30 
percent, and such rating has already been assigned.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2006).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  However, a higher 
rating is now shown to be warranted in this case.  For 
instance, the condition is not resulted in significant weight 
loss, nutritional deficiency, frequent fecal discharge, or 
extensive leakage and fairly frequent involuntary bowel 
movements.  See 38 C.F.R. § 4.114, et seq. 

In sum, the medical evidence shows that since the effective 
date of service connection, the veteran's watery stools 
associated with diabetes mellitus, type II, has improved.  
There have been no distinct periods of time, since the 
effective date of service connection, during which a rating 
in excess of 30 percent is warranted.  As the preponderance 
of the evidence is against the claim for a higher rating for 
this condition, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

E.  Diabetic Retinopathy of Both Eyes, Hypertensive 
Retinopathy of Both Eyes, and Hemiretinal Vein Occlusion of 
the Left Eye

In June 2006, the RO issued a rating decision which denied a 
rating in excess of 10 percent for diabetic retinopathy of 
both eyes, hypertensive retinopathy of both eyes, and 
hemiretinal vein occlusion of the left eye.  The RO rated 
this disorder under the provisions of 38 C.F.R. § 4.84a, 
Diagnostic Codes 6099-6006, which provides that chronic forms 
of the diseases listed in those diagnostic codes are rated 
from 10 to 100 percent for impairment of visual acuity or 
field loss, pain, rest-requirements, or episodic incapacity.  
An additional 10 percent rating is combined during active 
pathology.  The minimum evaluation during active pathology is 
10 percent.  See 38 C.F.R. § 4.84a.  

Impairment of central visual acuity is rated pursuant to the 
criteria found in Diagnostic Codes 6061 through 6079, which 
provides a chart wherein the visual acuity in one eye is 
compared to the visual acuity in the other eye to achieve the 
bilateral rating.  38 C.F.R. § 4.84a, Diagnostic Codes 6061-
6079, Table V (2006).

Impairment of field of vision is evaluated pursuant to the 
criteria found in Diagnostic Code 6080.  See 38 C.F.R. § 
4.84a.  Those criteria, as applied to a bilateral disability, 
provide for a rating of 20 percent with concentric 
contraction to 60 degrees but not to 45 degrees; a rating of 
30 percent with concentric contraction to 45 degrees but not 
to 30 degrees; and a rating of 50 percent with concentric 
contraction of 30 degrees but not to 15 degrees.  38 C.F.R. § 
4.84a.  The methodology for calculating impairment of field 
of vision is contained in 38 C.F.R. 


§ 4.76a (2006).  The extent of contraction of visual field in 
each eye is determined by recording the extent of the 
remaining visual fields in each of the eight 45 degree 
principal meridians.  The number of degrees lost is 
determined at each meridian by subtracting the remaining 
degrees from the normal visual fields given in Table III.  
The degrees lost are then added together to determine total 
degrees lost.  This is subtracted from 500.  The difference 
represents the total remaining degrees of visual field.  The 
difference divided by eight represents the average 
contraction for rating purposes.  38 C.F.R. § 4.76a, Table 
III.

Although the veteran's disability may be rated under various 
diagnoses, the evaluation of the same disability or 
manifestation under different diagnoses must be avoided.  38 
C.F.R. § 4.14 (2006).  The United States Court of Appeals for 
Veterans Claims (Court) has stated that, "implicit within 
[the language of 38 U.S.C.A. § 1155] is the concept that the 
rating schedule may not be employed as a vehicle for 
compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).

Although no diagnostic code specifically directs evaluation 
of diabetic retinopathy, unlisted medical conditions may be 
rated under the criteria of a closely related disease or 
injury if the conditions are closely analogous in terms of 
affected functions, anatomical localization, and 
symptomatology.  See 38 C.F.R. § 4.20.  Accordingly, the RO 
has rated the veteran's diabetic retinopathy under the 
provisions of 38 C.F.R. § 4.84(a), which contemplates 
retinitis. 

As there is evidence of mild nonproliferative diabetic 
retinopathy of both eyes, a rating of 10 percent for 
continuance of active pathology is warranted under Diagnostic 
Code 6006.  However, a rating in excess of 10 percent is not 
warranted as there is no evidence of pain or that the veteran 
required rest or experienced episodes of incapacity.  The 
Board also notes that there is no showing of any significant 
visual acuity impairment and no showing of any significant 
impairment in his field of vision during this time frame.  

A VA eye examination, performed in May 2006, noted the 
veteran's complaints of blurred vision, bilaterally.  The 
veteran's uncorrected near and far vision of the right eye 
were listed as 20/200, which improved when corrected to 
20/25, near and far vision, in both eyes.  His left eye 
vision revealed uncorrected near vision of 20/400, 
uncorrected far vision of 20/80, and corrected near vision of 
20/20, and corrected far vision of 20/25.  The report noted 
that adequate correction was not possible by other means.  
There was no visual filed defect and no homonymous 
hemianopsia.  There was no scotoma or diplopia present in 
either eye.  The report noted that the veteran had very mild 
age related cataracts.  The report concluded with a diagnosis 
of grade 3 hypertensive retinopathy, bilaterally, moderate to 
severe; and the examiner noted that this was a direct effect 
of the veteran's elevated blood pressures.  The report also 
noted a diagnosis of hemiretinal vein occlusion of the left 
eye, which caused mild peripheral and retinal edema; however, 
this was not affecting the veteran's visual acuity and 
appeared stable.  Vision was 20/25 in both eyes, and visual 
fields were normal.  The report also noted diagnoses of 
diabetes mellitus with mild nonproliferative diabetic 
retinopathy, and a diagnosis of mild age related cataracts, 
unrelated to diabetes or hypertension.

As noted above, the findings shown in the June 2006 VA eye 
examination noted that the veteran's field of vision was 
normal.  Thus, his field of vision testing failed to meet the 
criteria for a disability rating in excess of 10 percent.  
See 38 C.F.R. § 4.84a, Diagnostic Code 6080.  In addition, a 
higher rating is not shown to be warranted based upon the 
central visual acuity impairment exhibit by the veteran.  
38 C.F.R. § 4.84a, Diagnostic Code 6078.  Thus, the veteran 
is not shown to warrant an increased disability rating.    

In view of the foregoing the preponderance of the evidence is 
against increased schedular rating for the veteran's diabetic 
retinopathy of both eyes, hypertensive retinopathy of both 
eyes, and hemiretinal vein occlusion of the left eye.



	(CONTINUED ON NEXT PAGE)


ORDER

An initial disability rating in excess of 20 percent for 
diabetes mellitus, type II, is denied.

An initial disability rating for PTSD in excess of 30 
percent, prior to January 1, 2004, is denied.

An initial disability rating of 50 percent, but no more, for 
PTSD, since January 2, 2004, is granted, subject to the laws 
and regulations governing the payment of monetary benefits. 

An initial disability rating in excess of 30 percent for 
watery stools associated with diabetes mellitus, Type II, is 
denied.

An increased disability rating for diabetic retinopathy of 
both eyes, hypertensive retinopathy of both eyes, and 
hemiretinal vein occlusion of the left eye, is denied.


REMAND

The veteran is seeking a higher initial disability rating for 
his coronary artery disease, status post acute myocardial 
infarct associated with Type II diabetes mellitus, rated 10 
percent disabling from May 8, 2001 to November 2, 2004; and 
rated 30 percent disabling since November 3, 2004.  He is 
also claiming entitlement to TDIU.  

After reviewing the veteran's claims folders, the Board 
concludes that additional development is necessary.  
Specifically, a hospitalization report, dated in May 2005, 
noted that the veteran underwent a cardiac catherization in 
April 2005, which revealed an 80 to 90 percent lesion in the 
left posterolateral artery.  The report noted that the 
veteran was then transferred to the University of Nebraska 
Medical Center for percutaneous intervention, as well as a 
bilateral subclavian angiogram.  The 


report also noted that "at last word he was possibly going 
to return to the VA" for follow-up treatment of his stent, 
and that there were some minor complications after his 
procedure.  

The Board notes that records relating to these procedures are 
not in the claims folders.  In addition, the Board finds that 
these procedures, warrant that a new VA examination be 
provided to the veteran to ascertain the current status of 
his service-connected heart disease.

Adjudication of the issue of the increased rating issue will 
affect the merits and outcome of an adjudication of the issue 
for TDIU.  Parker v. Brown, 7 Vet. App. 116 (1994).  In 
addition, a considerable amount of medical evidence has been 
received since the RO's supplemental statement of the case 
addressing the issue of TDIU was issued in December 2005.  
Finally, the Board granted an increased disability rating for 
the veteran's PTSD.  Thus, the RO must readjudicate the 
veteran's claim for TDIU based upon the Board's decision.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the veteran to 
identify all VA and non-VA medical 
providers who have treated him for his 
service-connected heart disease since April 
2005.  The RO must then obtain copies of 
the related medical records that are not 
already in the claims folder.  

2.  After completing the above, the RO must 
afford the veteran a VA examination to 
determine the current extent and severity 
of his service-connected heart disease.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 


examination.  The examiner must be 
requested to provide the following 
findings:

a) the veteran's workload capacity 
expressed in terms of metabolic 
equivalents (METs) as measured by 
exercise testing;

b) if exercise testing cannot be done for 
medical reasons, provide an estimation of 
the level of activity express in METs 
supported by specific examples, such as 
slow stair climbing or shoveling snow, 
that results in dyspnea, fatigue, angina, 
dizziness or syncope;

c) the veteran's left ventricular 
ejection fraction; and

d) whether there is evidence of 
hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x-
ray examination.

The report prepared should be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report for 
the aforementioned examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.

4.  Thereafter, the RO must readjudicate 
the veteran's claims for an increased 
rating for his service-connected heart 
disease in excess of 10 percent from May 
8, 2001 to November 2, 2004, and in excess 
of 30 percent, since November 2, 2004; as 
well as the issue of TDIU.  If any issue 
remains denied, the RO must provide the 
veteran and his representative with a 
supplemental statement of the case, and 
provide an opportunity to respond, before 
the case is returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


